                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Cindy Wilborn Alge,                            )
                                               )
       Plaintiff,                              )
                                               )         Civil Action No. 5:17-3347-RMG
       vs.                                     )
                                               )
Andrew Saul, Commissioner                      )
of Social Security Administration,             )         ORDER
                                               )
       Defendant.                              )
                                               )


       This matter comes before the Court on Plaintiff's motion for an award of attorney' s fees

under the Equal Access to Justice Act ("EAJA"), 28 U.S .C. § 2412. (Dkt. No. 28). The parties

have jointly stipulated to an award of $3 ,941.53 in attorney' s fees and 20.04 in expenses. (Dkt.

No. 29).

       The Court has reviewed the proposed stipulation, as well as the supporting underlying

documentation, and finds that the total fee is reasonable and authorized under applicable law.

Barber v. Kimbrell 's, Inc. 577 F.2d 216 (4th Cir. 1978); Local Rule 54.02 (D.S.C.). Therefore,

the Court hereby grants an EAJA award to Plaintiff in the amount of $3,941.54 in attorney fees

and $20.04 in expenses. This award is subject to the Treasury Offset Program, 31 U.S.C. §

3716(c)(l)(B). In the event Plaintiff has no present debt subject to offset and Plaintiff has

executed a proper assignment to her counsel, Defendant is directed to make the payment due

herein to Plaintiff's counsel. If Plaintiff has no present debt subject to offset and no proper

assignment has been made by Plaintiff to her counsel, Defendant is directed to make the check



                                                   -1-
due pursuant to this Order payable to Plaintiff and to deliver the check to Plaintiffs counsel.

       AND IT IS SO ORDERED.




                                                      United States District Judge

July J~2019
Charleston, South Carolina




                                                -2-
